In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-13-00191-CV


                          IN RE: ANASTACIO VASQUEZ, RELATOR




                                         September 3, 2013

            ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

        Pending before the court is Anastacio Vasquez’ application for writ of mandamus

to compel the “Hon. Judge Green to rule on his Due Course of Law Complaint.” We

deny the application. 1

        Relator has not filed a record or an appendix with his application. In an original

mandamus proceeding, the petition must be accompanied by a certified or sworn copy

of every document that is material to a relator’s claim for relief and that was filed in any

underlying proceeding. See TEX. R. APP. P. 52.7(a)(1). Furthermore, a relator’s burden

on mandamus includes meeting the requirement that “[e]very statement of fact in the

petition [is] supported by citation to competent evidence included in the appendix or

        1
         On June 21, 2013, this court requested the respondent to file a response to relator’s application
by July 15, 2013. To date, respondent has not filed a response with this court.
record.” TEX. R. APP. P. 52.3(g). In short, a relator must supply a record sufficient to

establish the right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992). Relator has not done so, therefore, we are unable to determine whether he is

entitled to mandamus relief.

      Accordingly, we deny the application for a writ of mandamus.



                                        Per Curiam




                                           2